                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,
v.                                                   Case No. 2:18-cr-45
                                                     HON. PAUL L. MALONEY
DAMIEN EDWARD DESJARDINS-RACINE,

                          Defendant.
                                              /

                               ORDER OF DETENTION

      Defendant appeared before the undersigned on January 9, 2019, for an

arraignment and initial appearance on the indictment charging defendant with

possession with intent to distribute methamphetamine and ecstasy. The government

made a motion on the record for detention and hearing was scheduled on the matter for

January 10, 2019 at 10:30 a.m.

      Defendant shall be detained pending further proceedings.


      IT IS SO ORDERED.

                                          /s/ Timothy P. Greeley
                                       TIMOTHY P. GREELEY
                                       UNITED STATES MAGISTRATE JUDGE
Dated: January 9, 2019
